Exhibit 10.32

EXECUTION

AMENDMENT NUMBER FOUR

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC and

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER FOUR (this “Amendment Number Four”) is made this 13h day
of April, 2012 among PENNYMAC CORP. and PENNYMAC MORTGAGE INVESTMENT TRUST
HOLDINGS I, LLC (each, a “Seller” and jointly and severally, the “Seller” or
“Sellers”), PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A.
(“Buyer”), to the Master Repurchase Agreement, dated as of December 9, 2010,
among Sellers, Servicer and Buyer, as such agreement may be amended from time to
time (the “Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to extend the Termination Date under the
Agreement and to provide for the payment of a pro-rated commitment fee for such
period, as more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of April 13, 2012 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a) Section 2 of the Agreement is hereby amended by adding the new definition of
“2012 Second Extension Commitment Fee” following the definition of “2012
Extension Commitment Fee Installment Amount” to read as follows:

“2012 Second Extension Commitment Fee” shall have the meaning assigned to it in
the Pricing Side Letter.

(b) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean April 20, 2012 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.



--------------------------------------------------------------------------------

(c) Section 4(c) of the Agreement is hereby amended by adding the following
language at the end of such section:

In connection with the extension of the Termination Date from April 13, 2012 to
April 20, 2012, Sellers agree to pay to Buyer an additional commitment fee for
the period beginning on April 13, 2012 through April 20, 2012, equal to the 2012
Second Extension Commitment Fee, such payment to be made to Buyer in Dollars, in
immediately available funds, without deduction, set off or counterclaim. The
2012 Second Extension Commitment Fee shall be due and payable on or prior to
April 13, 2012. Buyer may, in its sole discretion, net all or any portion of the
2012 Second Extension Commitment Fee then due and payable from the proceeds of
any Purchase Price paid to Sellers. The 2012 Second Extension Commitment Fee is
and shall be deemed to be fully earned as of the date hereof and non-refundable
when paid.

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Four (including all reasonable fees and out of pocket costs and expenses
of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

SECTION 3. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Four shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER FOUR SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5. Counterparts. This Amendment Number Four may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Four need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Four to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

PENNYMAC CORP.

(Seller)

By:   /s/ Brian Stack Name:   Brian Stack Title:   Treasurer

 

PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC

(Seller)

By:   /s/ Brian Stack Name:   Brian Stack Title:   Managing Director, Treasury

 

PENNYMAC LOAN SERVICES, LLC,

(Servicer)

By:   /s/ Brian Stack Name:   Brian Stack Title:   Vice President, Treasury

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

By:   /s/ Susan Mills Name:   Susan Mills Title:   Vice President, Citibank,
N.A.

Acknowledged:

PENNYMAC MORTGAGE INVESTMENT TRUST

 

By:   /s/ Brian Stack Name:   Brian Stack Title:   Treasurer

Amendment Number Four to Master Repurchase Agreement